Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 December 2, 2014 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: Deutsche Global Growth Fund (formerly DWS Global Growth Fund) (the “Fund”), a series of Deutsche Global/International Fund, Inc. (formerly DWS Global/International Fund, Inc.) (the “Corporation”) (Reg. Nos. 033-05724 and 811-04670) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Corporation hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 126 to the Corporation’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement relating to the Fund and was filed electronically on November 26, 2014. Any comments or questions on this filing should be directed to the undersigned at (617) 295-2565. Sincerely yours, /s/Caroline Pearson Caroline Pearson Managing Director Deutsche Investment Management Americas Inc. cc:Elizabeth Reza, Esq., Ropes & Gray L.L.P.
